Citation Nr: 0517542	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-15 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at private hospitals 
in December 2002.

(The issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right shoulder 
disability will be the subject of a separate Board decision.)

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1963.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida (the VAMC) which denied the veteran's 
request for payment of unauthorized medical expenses incurred 
in conjunction with treatment at private hospitals in 
December 2002.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the Department of Veterans 
Affairs regional Office in St. Petersburg, Florida in 
February 2005.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran is service connected for bilateral hearing 
loss and tinnitus.  An 80 percent disability rating has been 
assigned for bilateral hearing loss, and a 10 percent rating 
has been assigned for tinnitus.  The veteran is not service 
connected for a heart condition of any kind.

2.  The veteran received emergency treatment at Seven Rivers 
Community Hospital and Monroe Regional Medical Center, both 
private hospitals, in December 2002.

3.  The veteran is enrolled in the VA health care system.

4.  The veteran was provided care by a VA health provider in 
the 24-month period preceding his December 2002 emergency 
treatment at private hospitals.

5.  The treatment in December 2002 was rendered in a medical 
emergency.

6.  VA care was not feasibly available at the time of the 
emergency.

7.  The veteran is financially liable to the providers of the 
emergency treatment in December 2002.

8.  The veteran has private health insurance coverage that 
covered part of the costs associated with his emergency 
treatment in December 2002.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided in December 2002 have not been 
met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.1000-17.1003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to payment of unauthorized 
medical expenses which were incurred in conjunction with 
treatment at private hospitals in December 2002.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  The regulations are 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In the instant case, the Board acknowledges that the 
Gainesville VAMC has not sent the veteran a VCAA notice 
letter or included the explicit provisions of the VCAA in its 
February 2003 statement of the case (SOC).  After reviewing 
the claims file, however, the Board has determined that 
adequate evidence necessary to adjudicate the claim has 
already been submitted.  Specifically, resolution o this 
issue hinges on evidence which is already in the file.  No 
amount of further development could add anything of 
significance to the evidentiary record.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is no reasonable possibility that 
any further assistance would aid the claimant in 
substantiating his claim].  

Therefore, no benefit would flow to the veteran if the Board 
were to remand the case for VCAA compliance action.  
Additional development by the Board would only serve to waste 
scarce VA resources and unnecessary delay the ultimate 
adjudication of the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]; see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) [remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided].  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2004).  As 
noted above, the veteran testified at a hearing which was 
chaired by the undersigned VLJ in St. Petersburg, Florida in 
February 2005.

Accordingly, the Board will proceed to adjudicate the 
veteran's claim.  

Pertinent law and regulations

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2004).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act (the 
Millennium Act), Public Law 106-177.  The provisions of the 
Millennium Act became effective May 29, 2000.  To be eligible 
for reimbursement under this authority, the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2004).

Factual Background

The veteran is service connected bilateral hearing loss and 
tinnitus.  An 80 percent disability rating has been assigned 
for the veteran's hearing loss, and a 10 percent disability 
rating has been assigned for tinnitus.  The veteran is not 
service connected for a heart condition of any kind.  

The evidence on file indicates that the veteran is enrolled 
in the VA health care system, and that he was provided care 
by the Inverness, Florida VA outpatient clinic and the 
Gainesville VAMC on multiple occasions in the 24-month period 
preceding December 28, 2002. 

On Saturday, December 28, 2002 the veteran began experiencing 
severe chest pain, which he believed was a heart attack.  As 
a result, the veteran initially telephoned the Inverness VA 
clinic, where he typically received treatment.  Because it 
was a Saturday, the Inverness clinic was closed and the 
veteran has indicated that the answering machine at the 
clinic instructed patients to go to the nearest hospital if 
they were experiencing chest pains or a heart attack.  
Because the VA medical facility which was next closest to the 
veteran's residence was over 90 miles away and the veteran 
felt that in his condition he was not able to make such a 
drive, he instead reported to the nearby Seven Rivers 
Community Hospital, which was only fifteen minutes away.  

After arriving at Seven Rivers Hospital, the veteran 
underwent a battery of testing which revealed that he had 
suffered a myocardial infarction.  A diagnosis of coronary 
artery disease was also rendered.  After spending several 
days in the intensive care unit at Seven Rivers, the veteran 
underwent a cardiac catheterization on December 31, 2002, 
which revealed a "complex 90% lesion in the left anterior 
descending artery."  As a result of this finding, the 
veteran was transferred by ambulance to the Monroe Regional 
Medical Center, where emergency surgery was performed to 
correct the problem.

The veteran reported that at the time of these 
hospitalizations, he was covered under a Mutual of Omaha 
health insurance plan that paid part of the expenses 
incurred.  See hearing transcript at 8, 10.

Analysis

It is undisputed that the veteran was enrolled in the VA 
healthcare system and had received VA treatment in the 24-
month period preceding his December 2002 heart attack.  It is 
also acknowledged that his treatment was rendered under 
emergent circumstances, and that he is financially liable to 
Seven Rivers Community Hospital and the Monroe Regional 
Medical Center for the cost of treatment.  It is also 
undisputed that the veteran's heart attack was not related to 
his service-connection hearing loss and tinnitus, and the 
veteran does not contend that such is the case.  

The Board notes that, according to the February 2003 SOC, the 
veteran's claim appeared to meet all the requirements for 
payment of unauthorized medical expenses at a non-VA medical 
facility except for the requirement that his condition be 
service connected (thus entitling him to reimbursement under 
38 U.S.C.A. § 1728), and that he was not covered under a 
private health insurance policy which covers all or part of 
the cost of care.  

In the instant case, the veteran has indicated that he was 
covered by a Mutual of Omaha health insurance policy at the 
time of his December 2002 heart attack, and that such policy 
covered part, but not all, of his expenses.  See hearing 
transcript at 8, 10.  

As noted in the law and regulations section above, in order 
to receive reimbursement for emergency treatment of a 
nonservice-connected condition, the veteran cannot be covered 
"under a health-plan contract for payment or reimbursement, 
in whole or in part, for the emergency treatment."  38 
C.F.R. § 17.1002(g) (2004).  Therefore, because the veteran 
has private health insurance that covered part of his 
treatment costs, as a matter of law he is not entitled to 
reimbursement of his remaining expenses by VA.

The Board again notes that the veteran is only service 
connected for hearing loss and tinnitus, and he has not 
contended that these conditions caused his heart attack.  
Although the veteran would be entitled to reimbursement under 
the provisions of 38 U.S.C.A. § 1728 regardless of his health 
insurance situation had his heart attack been related to a 
service-connected condition, in this case it is undisputed 
the veteran's heart attack was unrelated to any service 
connected disability.  Thus, he could only be reimbursed for 
his emergency medical expenses by meeting the requirements of 
the Millennium Act.  However, because he maintained a private 
health insurance policy at the time of his heart attack, the 
veteran did not satisfy the requirements of the Act.  

Although the Board acknowledges that the veteran has 
substantial medical bills that are not fully covered by his 
insurance as a result of his December 2002 heart attack, the 
law clearly states that, even where insurance coverage does 
not pay the full cost of care, as long as part of the cost is 
covered by insurance, reimbursement under the Millennium Act 
is not warranted.  This may seem to be unfair to the veteran, 
in that the law appears to penalize veterans who have some 
health insurance but are not fully covered.  However, the 
Board is obligated to decide cases based on the law. See 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994) [the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis].  

In summary, because part of the veteran's December 2002 
medical expenses were paid by his private health insurance 
carrier, he is not entitled to reimbursement under the 
Millennium Act.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred in conjunction with the veteran's private hospital 
treatment in December 2002 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


